DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.
 
The Amendment filed 6/1/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 2, 5, 8, 13, 22, 26, and 44-45 have been amended.
	Claims 51-53 have been added.
	Claims 1, 3-4, 6-7, 9-10, 12, 14-20, 23-25, and 27-43 have been canceled.
Remarks drawn to rejections of Office Action mailed 3/2/22 include:
102(a)(1) rejection: which has been overcome by applicants amendments and arguments and have been withdrawn. As applicants noted, stating that one of R1 and R3 is chiral would require one of the groups attached thereto to not be H. 
Provisional Double Patenting rejection over 17/299,087: which has been maintained for reasons of record.

An action on the merits of claims 2, 5, 8, 11, 13, 21, 22, 26, and 44-53 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Election/Restrictions
	Applicant’s elected species of formula identified as: 
    PNG
    media_image1.png
    154
    525
    media_image1.png
    Greyscale
remains free of the art. As such, the examiner has expanded the search to include compounds having the formula 
    PNG
    media_image2.png
    74
    70
    media_image2.png
    Greyscale
. This reads on the present claims where the present variables are: The compound is formula II or IIa; m is 0; R1 is methyl; R3 is H; and the LG group is ethoxy. Claims 2, 11, 45, 46, 49, 50 read on the species elected by applicants and the additional species above. 
	Claims 5, 8, 13, 21, 22, 26, 44, 47, 48, and 51-53 are withdrawn as being drawn to non-elected subject matter.
An action on the merits of claims 2, 11, 45, 46, and 49-50 as they relate to the examined species is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 45, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodalski et al. (Journal of Organic Chemistry, 1991, 56(8), pp 2666-71).
	Bodalski disclose the compound 
    PNG
    media_image2.png
    74
    70
    media_image2.png
    Greyscale
which would read on compounds having the formulas:

    PNG
    media_image3.png
    158
    293
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    142
    306
    media_image4.png
    Greyscale
which anticipate the present compounds where the present variables are: The compound is formula II or IIa; m is 0; R1 is methyl; R3 is H; and the LG group is ethoxy. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 2 and 11 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/299,087 (reference application) is maintained for reasons of record. Newly examined claims 45, 46, and 49-50 are provisionally rejected herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the originally elected species here would be prima facia obvious in view of the process of claim 1 of ‘087 since step 2 uses the elected compound: 
    PNG
    media_image5.png
    180
    252
    media_image5.png
    Greyscale
. As such, the present claims would be prima facia obvious in view of the use of the same compounds as in ‘087.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments have been considered but are not persuasive. Applicants state the examiner should withdraw the rejection since it is the only rejection remaining. However, the claims are properly anticipated as set forth above.
Applicants also argue that the use of ‘087 would not be obvious in view of the instant compounds. However, the examiner notes that the instant compounds would certainly be obvious in view of the use of the same as in ‘087.

Claim Objections
	Claims 2, 11, 45, 46, 49, and 50 are objected to for containing non-elected subject matter. This rejection will be withdrawn when the scope of the examined subject matter is the entirety of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623